DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 15, 16, and 18-27 under 35 USC 112(a) set forth in the prior Office action.  Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over EP2425758A1 by Haider et al. in view of U.S. Patent Application Publication 20120042908 by Jerg et al.
As to claim 15, Haider teaches a dishwasher comprising a container, lower holder (basket), upper holder, lower spray facility (spray arm), upper spray facility, hydraulic facility comprising a pump (para. 6); and a control device configured to conduct fresh water into the container after a first segment B (fig. 1) to reduce a washing liquor temperature from a first, higher temperature to a second, lower temperature (para. 19), the control device further configured such that in the first segment B (fig. 1) liquor having the higher first temperature (>T1) is only sprayed onto the lower holder and in a second segment C following the first segment B liquor having the lower second temperature (<T1) lower than the first temperature is sprayed onto both the lower holder and the upper holder.
Haider teaches that its dishwasher has a means to control the liquor flow such that only the lower spray facility is supplied with liquor (para. 25), but it is silent as to the particular means.  However, one of ordinary skill in the art would have recognized as 
Haider does not explicitly teach a fresh water connection and a respective valve, but it does teach that its dishwasher has a means for feeding the system with fresh liquid (para. 25).  One of ordinary skill in the art would have recognized that a fresh water connection with a valve is well-known and common in the art for its intended purpose of conducting fresh water into a dishwashing container (note that Jerg teaches a fresh water inlet valve, para. 70).
Haider does not teach that the second quantity is greater than the first quantity.  However, one of ordinary skill in the art would have recognized as obvious to have the second quantity be greater than the first quantity.  Haider teaches that the second segment C having the second quantity of liquor may be a rinse phase (fig. 1, para. 27).  Jerg teaches that it is desirable to increase the amount of wash liquor in a rinse phase so that soils and washing agent residues can be diluted, which counteracts the formation of spots and leads to greater shine of the washed items (para. 20).  One of ordinary skill in the art would thus have been obviously motivated to have the second quantity be 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 16, Haider teaches that the dishwasher is a household dishwasher (paras. 1-4).
As to claim 20, Haider teaches that the pump is configured as a circulating pump to supply the upper and lower spray facilities (para. 6).
As to claim 21, one of ordinary skill in the art would have recognized as obvious to set a parameter of a position of a water diverter such that only the lower spray facility is supplied with the washing liquor, as discussed above.
As to claim 22, Haider teaches that the spray facilities include upper and lower spray arms (para. 6).
As to claim 25, Haider teaches that the program is a cleaning program in which a cleaning agent is added to the liquor, wherein the first segment corresponds to a first step of the program (fig. 1, para. 27, the first segment being one of the first steps of the program; see also para. 19).

As to claim 27, Haider teaches that the program is a high-temperature program in which liquor temperature is at least 65 degrees (para. 28), with the first segment corresponding to a first step of the high-temperature program (fig. 1, para. 27; see also para. 19).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP2425758A1 by Haider et al. in view of U.S. Patent Application Publication 20120042908 by Jerg et al. as applied to claim 22 above, and further in view of U.S. Patent 5924432 granted to Thies et al.
As to claim 23, Haider states that its spray arms are “related” to respective baskets (para. 8), but is silent as to the structural configuration of its spray arms.  However, one of ordinary skill in the art would have recognized that a lower spray arm below a lower holder with openings pointing upward is well-known and common in art for its intended purpose (see Thies, fig. 1).
As to claim 24, Haider does not teach controlling the speed of the circulating pump to selectively divert washing liquor to only the lower holder and such that the washing liquor only contacts items in the lower holder.  Thies teaches a dishwasher in which flow to upper and lower spray facilities is selected based on the rotational speed of the circulation pump (col. 7, ll. 44-55).  Thies teaches that its system reduces flow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711